Name: Commission Regulation (EEC) No 2514/89 of 17 August 1989 laying down the detailed rules for the free supply of beef to Poland in accordance with Council Regulation (EEC) No 2247/89 and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 8 . 89 Official Journal of the European Communities No L 242/ 13 COMMISSION REGULATION (EEC) No 2514/89 of 17 August 1989 laying down the detailed rules for the free supply of beef to Poland in accordance with Council Regulation (EEC) No 2247/89 and amending Regulation (EEC) No 569/88 HAS ADOPTED THIS REGULATION : Article 1 1 . 5 000 tonnes of forequarters and 5 000 tonnes of hindquarters held by the German intervention agency and taken over before 1 May 1989 shall be offered for sale at a price equal to ECU 3 000 per tonne. 2. The meat shall be sold for export to Poland in accordance with Regulations (EEC) No 2247/89, (EEC) No 98/69 ( ®), and (EEC) No 569/88 and the provisions of this Regulation . The provisions of Regulation (EEC) No 2173/79 and (EEC) No 985/81 shall not apply to this sale. 3 . Information on quantities and on locations where the meat is stored is given in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 2247/89 of 24 July 1989 on an emergency measure for the free supply of certain agricultural products to Poland (3), and in particular Article 3 thereof, Whereas in view of the size and location of the Community intervention stocks of beef it is appropriate to release 10 000 tonnes of forequarters and hindquarters stored in Germany for the purpose of free delivery to Poland ; whereas it is important that the meat reaches its destination as soon as possible and in any case not later than 8 October 1 989 ; Whereas in accordance with Article 2 of Regulation (EEC) No 2247/89 the meat shall be sold at a fixed price and the costs for supplying it shall be determined by a tender procedure ; whereas in the light of the urgency and the particularity of the operation special detailed rules should be laid down ensuring that the meat reaches its destination in time and at the lowest possible costs ; whereas the provisions of Commission Regulations (EEC) No 2173/79 ( «) and (EEC) No 985/81 (*) shall therefore not apply to this sale ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (6), as last amended by Regulation (EEC) No 1780/89 Q ; whereas the Annex to the said Regulation setting out the entries to be made should be expanded ; whereas, furthermore, proof that the beef concerned has been taken over by the Polish government shall be provided by way of a special certificate ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 1 . Purchase applications shall arrive in writing at the German intervention agency the address of which is given in Annex II before 12 noon on 23 August 1989. Applications submitted on or before that date shall be considered as having been submitted simultaneously. 2. In order to be deemed valid for consideration the purchase application must : (a) specify the name and address of the purchaser ; (b) relate to the total quantity referred to in Article 1 ( 1 ) ; (c) be supported by a security of ECU 100 per tonne in favour of the intervention agency ; (d) be accompanied by a written commitment from the purchaser to transport and deliver all the meat in the same state as taken over from the intervention cold store to the cold stores in Poland referred to in Annex III before 8 October 1989 ; (e) specify the amount in ecus required for transporting the meat from the loading bay of the Community cold stores to the Polish cold stores concerned, delivered at the unloading bay of the cold store. Except in cases of force majeure the purchaser shall bear all risk related to the transport and delivery of the meat, in particular in respect of loss and deterioration of the products. (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43. 0 OJ No L 216, 27. 7. 1989, p. 5. (4) OJ No L 251 , 5. 10. 1979, p. 12. 0 OJ No L 99, 10. 4. 1981 , p. 38 . (6) OJ No L 55, 1 . 3 . 1988, p. 1 . n OJ No L 178, 24. 6. 1989, p. 1 . (8) OJ No L 14, 21 . 1 . 1969, p. 2. No L 242/14 Official Journal of the European Communities 18 . 8 . 89 unloaded cold store, before 8 October 1989 to PHZ ANIMEX' (2) in Poland in the same state as taken over from the intervention cold store . 5 . The transport document together with the certificate given in Annex IV, duly filled in, stamped and signed by a person representing 'PHZ ANIMEX' shall constitute the proof referred to in paragraph 4. The proof must be presented to the German intervention agency not later than 1 November 1989 . 6. For the purpose of Article 2 and this Article the conversion rate shall be the agricultural conversion rate in force on 23 August 1989. Article 5 No export refund is applicable on meat sold under this Regulation. Article 6 In part I of the Annex to Regulation (EEC) No 569/88 'Products to be exported in the same state as that in which they were removed from intervention stock', the following item 47. and footnote are added : '47. Commission Regulation (EEC) No 2514/89 of 17 August 1989 laying down the detailed rules for the free supply of beef to Poland in accordance with Council Regulation (EEC) No 2247/89 (47). Article 3 1 . Only the purchase application specifying the lowest amount under Article 2 (2) (e) shall be accepted. Where several applications specify the same lowest amount the intervention agency shall hold a ballot in order to determine the application to be accepted. 2 . Notwithstanding the provisions of paragraph 1 , it may be decided not to accept any application . 3 . Applicants shall be notified of the result of the sale on 29 August 1989 at the latest. Article 4 1 . The security specified in Article 2 (2) (c) shall be released forthwith if the purchase application is not accepted. The primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (') shall be : (a) a requirement not to withdraw the purchase application ; (b) lodging of the security referred to in paragraph 2 for the quantity fixed in the contract by the stipulated time limit ; (c) taking over of the quantity for which the security under (b) has been lodged. 2. Before the meat is taken over the purchaser shall lodge with the German intervention agency and in respect of each quantity which he takes over, a security of an amount equal to the purchase price . That security shall replace the payment of the purchase price . The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be the delivery of all the meat as specified in paragraph 4. 3 . The purchaser shall take delivery of the goods in accordance with intervention agency rules for release from storage. 4. The security specified in paragraph 2 shall be released and the amount specified in Article 2 (2) (e) shall be paid to the purchaser on presentation of proof that all the meat specified in the contract has been delivered, (47) OJ No L 242, 18 . 8 . 1989, p. 13 .' Article 7 For the purpose of the booking of expenditure financed under EAGGF the products referred to in Article 1 ( 1 ) shall be delivered to the purchaser at zero price. The accountable value shall be ECU 820/tdnne . The conversion rate into national currency shall be the agricultural conversion rate in force on 1 August 1989 . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding In its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5 . (2) 'PHZ ANIMEX, Witold Pereta, Warszawa, ul . Chalubinskiego 8 ; (Tel . : 30 08 10 , Telex : 814491 ax pi). 18 . 8 . 89 Official Journal of the European Communities No L 242/15 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Lista de las partidas de carne de vacuno almacenadas en los depÃ ³sitos indicados a continuaciÃ ³n Fortegnelse over partier af frosset oksekÃ ¸d, der er oplagret fÃ ¸lgende steder Aufstellung der Partien von Rindfleisch , die in den nachfolgenden KÃ ¼hlhÃ ¤usern lagern Ã Ã ¯Ã ½Ã ±Ã ºÃ ±Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ²Ã ¿Ã µÃ ¯Ã ¿Ã Ã ºÃ Ã ­Ã ±Ã Ã ¿Ã  Ã ÃÃ ¿Ã ºÃ µÃ ¹Ã ¼Ã ­Ã ½Ã ¿Ã Ã Ã Ã ¿Ã Ã  Ã ±Ã ºÃ Ã »Ã ¿Ã Ã ¸Ã ¿Ã Ã  Ã Ã Ã Ã ¿Ã Ã  List of lots of frozen beef stored in the following warehouses Liste des lots de viande bovine stockÃ ©e dans les entrepÃ ´ts suivants Elenco delle partite di carni bovine immagazzinate nei seguenti depositi Lijst van de partijen rundvlees in de onderstaande vrieshuizen Lista dos lotes de carne de bovino armazenada nos entrepostos seguintes Nombre y direcciÃ ³n del depÃ ³sito Oplagringsstedets navn og adresse Name und Anschrift des KÃ ¼hlhauses Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¿Ã Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã Ã Ã ¿Ã Name and address of storage place Nom et adresse de l'entrepÃ ´t Nome e indirizzo del deposito Plaats en naam van opslag Nome e endereÃ §o do entreposto Cuartos traseros (toneladas) Bagfjerdinger (tons) Hinterviertel (Tonnen) Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Hindquarters (tonnes) Quartiers arriÃ ¨re (tonnes) Quarti posteriori (tonnellate) Achtervoeten (ton) Quartos traseiros (toneladas) Cuartos delanteros (toneladas) Forfjerdinger (tons) Vorderviertel (Tonnen) Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Forequarters (tonnes) Quartiers avant (tonnes) Quarti anteriori (tonnellate) Voorvoeten (ton) Quartos dianteiros (toneladas) (i ) (2) (3) Markt- und KÃ ¼hlhallen AG GermaniastraÃ e 14-17 1000 Berlin 42  Tempelhof 60,0 121,6 RHENUS-AG BeusselstraÃ e 44 n-q 1000 Berlin 21  Mitte 20,0 159,5 Markt- und KÃ ¼hlhallen AG NiemetzstraÃ e 32-50 1000 Berlin 44  NeukÃ ¶lln 40,0 KÃ ¼hlhaus Lankwitz GmbH MalteserstraÃ e 139-143 1000 Berlin 48 19,1 82,5 Vereinigte Molkereizentrale GmbH &amp; Co. KG GoltzstraÃ e 18-20 1000 Berlin 20 40,0 40,0 Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG BredowstraÃ e 21 2000 Hamburg 74 103,0 273,2 Frigoscandia GmbH Zweigniederlassung Hamburg HovestraÃ e 72 2000 Hamburg 28 215,0 585,9 KÃ ¼hltransit-AG NehlstraÃ e 12 2000 Hamburg 11 1 1 7,9 Nordland Fleischhandel GmbH &amp; Co. KG Werner-von-Siemens-StraÃ e 7 2358 Kaltenkirchen Ã  108,3 Annuss GmbH EdisonstraÃ e 20 2300 Kiel-Wellsee 185,3 Hilmar Wolff GmbH KÃ ¼hl- und : Lagerhaus MeiereistraÃ e 12-14 2394 Satrap 146,6 No L 242/ 16 Official Journal of the European Communities 18 . 8 . 89 ( 1 ) (2) (3) KÃ ¼hlhaus Nordmark GmbH Tegelbarg 25 2357 Bad Bramstedt 59,9 128,6 Flensburger KÃ ¼hl- und Lagerhaus H. Redlefsen GmbH &amp; Co. KG Langberger Weg 14 2390 Flensburg 239,8 90,0 KÃ ¼hlhaus Kaltenkirchen GmbH &amp; Co. KG Werner-von-Siemens-StraÃ e 5 2358 Kaltenkirchen 312,1 419,6 R. Thomsen GroÃ schlachterei Maienbeeck 5 2357 Bad Bramstedt 40,0 KÃ ¼hl- und Lagerhaus R. Thomsen BÃ ¶sterredder 23 2355 Wankendorf 335,7 492,5 Bremerhavener KÃ ¼hlhÃ ¤user GmbH KÃ ¼hlhausstraÃ e 2850 Bremerhaven 29 87,0 Hansa-Frost KÃ ¼hl- und Gefrierhaus GmbH IndustriestraÃ e 17 2800 Bremen-Neustadt 105,5 KÃ ¼hlhaus &amp; Spedition SchÃ ¤ker &amp; Co. GmbH LilienthalstraÃ e 3 3000 Hannover 101,8 Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG GewerbestraÃ e 9 2114 Hollenstedt 267,4 Wiedenhof Niederlassung der A. Moksel AG Oerbker Berg 3032 Fallingbostel 205,3 Markt- und KÃ ¼hlhallen AG Westring 6 4503 Dissen 100,3 Erwin GooÃ  GmbH &amp; Co. KG TiefkÃ ¼hlhÃ ¤user Cuxhavener StraÃ e 36-40 2178 Otterndorf 319,6 382,1 Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG ThielebachstraÃ e 6 3510 Hann. MÃ ¼nden-Volkmarshausen 170,9 166,2 Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Im Gewerbegebiet HeidmÃ ¼hle 22 2948 Schortens 1 537,1 258,3 Cuxhavener KÃ ¼hlhaus GmbH Neufelder StraÃ e 8 2190 Cuxhaven-F . 157,4 20,0 Wiedenhof Niederlassung der A. Moksel AG KÃ ¼hlhaus Leer Am Damm 3 2950 Leer 110,3 18 . 8 . 89 Official Journal of the European Communities No L 242/ 17 (1 ) (2) (3) Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Max-Planck-StraÃ e 14 2810 Verden 338,0 40,0 KÃ ¼hl- und Lagerhaus Metjendorf GmbH Schwarzer Weg 9 2901 Wiefelstede-Metjendorf 60,0 Manfred JanÃ en GmbH 2902 Rastede-Liethe 396,7 409,3 Hanseatische Hafenbetriebsgesellschaft Egger &amp; Amsinck Am Travehafen, Schuppen 80 2000 Hamburg 11 383,7 KÃ ¼hlhaus Zentrum AG TrettaustraÃ e 22 2102 Hamburg 93 108,0 Flensburger KÃ ¼hl- und Lagerhaus H. Redlefsen GmbH &amp; Co. KG Brauereiweg 20 2390 Flensburg 92,1 Paul Fricke Vieh und Fleisch KG Hohenroder Weg 47-51 3320 Salzgitter 51 96,3 KÃ ¼hlhaus WindmÃ ¼hle GmbH Im Kellerbusch 22 3050 Wunstorf 2 265,2 KÃ ¼hlhaus Wittrock GmbH AlbaxerstraÃ e 42 3470 HÃ ¶xter 143,7 KÃ ¼hlhaus Linde GmbH &amp; Co. KG FalderbaumstraÃ e 37 3500 Kassel-Waldau  241,7 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DirecciÃ ³n del organismo de intervenciÃ ³n  Interventionsorganets adresse  Anschrift der Interventionsstelie  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Address of the intervention agency  Adresse de l'organisme d'intervention  Indirizzo dell'organismo d'intervento  Adres van het interventiebureau  EndereÃ §o do organismo de intervenÃ §Ã £o BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fur landwirtschaftliche Marktordnung (BALM) Referat 313  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel. (06 11 ) 55 04 61 / 55 05 41 , Telex 411 156 / 411 727 Tel. 0 69 / 15 64 (0) 7 04 / 7 05, Telefax 069-1 564 776, Teletext 6 990 732 No L 242/ 18 Official Journal of the European Communities 18 . 8 . 89 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Lista de almacenes frigorÃ ­ficos de Polonia Liste over kÃ ¸lehuse i Polen Liste der KÃ ¼hlhÃ ¤user in Polen Ã Ã ±Ã Ã ¬Ã »Ã ¿Ã ³Ã ¿Ã  Ã Ã Ã ½ Ã Ã Ã ºÃ Ã ¹Ã ºÃ Ã ½ Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ Ã ½ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ± List of cold stores in Poland Liste des entrepots frigorifiques de Pologne Elenco dei magazzini frigoriferi in Polonia Lijst van koelhuizen in Polen Lista de armazÃ ©ns frigorÃ ­ficos da PolÃ ³nia Nombre y domicilio del almacÃ ©n frigorÃ ­fico KÃ ¸lehusets navn og adresse Name und Anschrift des KÃ ¼hlhauses Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã Ã Ã ºÃ Ã ¹Ã ºÃ ®Ã  Name and address of cold store Nom et adresse de l'entrepÃ ´t frigorifique Denominazione e indirizzo del magazzino frigorifero Naam en adres van het koelhuis Nome e endereÃ §o do armazÃ ©m frigorÃ ­fico Cantidad que debe entregarse Den mÃ ¦ngde, der skal leveres Liefermenge Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ Ã ¿Ã  ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã · Quantity to be delivered QuantitÃ ©s Ã livrer QuantitÃ da fornire Te leveren hoeveelheid Quantidade a entregar Capacidad diaria de descarga (a tÃ ­tulo informativo) Daglig lossekapacitet (til information) TÃ ¤gliche EntladekapazitÃ ¤t (zur Information) Ã Ã ¼Ã µÃ Ã ®Ã Ã ¹Ã ± Ã ´Ã Ã ½Ã ±Ã Ã Ã Ã ·Ã Ã ± Ã µÃ ºÃ Ã Ã Ã Ã Ã Ã ·Ã  (Ã Ã ½Ã ´Ã µÃ ¹Ã ºÃ Ã ¹Ã ºÃ ¬) Daily unloading capacity (for information only) CapacitÃ © journaliÃ ¨re de dÃ ©chargement (pour information uniquement) CapacitÃ di scarico giornaliera (a titolo meramente informativo) Loscapaciteit (uitsluitend tÃ ©r informatie) Capacidade de descarga diÃ ¡ria (unicamente para informaÃ §Ã £o) I (una tonelada / i tons / in Tonnen / Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã  / in tonnes / en tonnes /in tonnellate / in ton / em toneladas) KrakÃ ³w a) Chlodnia skladowa KrakÃ ³w ul . Pana Tadeusza 6 2000 80 b) Zaklady miesne KrakÃ ³w ul . Rzeznicza 28 1 000 40 Warszawa a) Chlodnia skladowa Warszawa-ZeraÃ  ul . Marywilska 26 2 000 80 Lodz \ a) Zaklad produkcyjny nr 1 LÃ ³dz ul . InÃ ºynierska 1 /3 240 60 (') b) Zaklad produkcyjny nr 2 LÃ ³dz ul . Traktorowa 18 160 40 (') c) Zaklad produkcyjny nr 3 LÃ ³dz ul . Elektronowa 10/ 14 80 20 (') d) Chlodnia skladowa LÃ ³dz  Zabieniec ul . Traktorowa 170 520 40 18 . 8 . 89 Official Journal of the European Communities No L 242/ 19 Nombre y domicilio del almacÃ ©n frigorÃ ­fico KÃ ¸lehusets navn og adresse Name und Anschrift des KÃ ¼hlhauses Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã Ã Ã ºÃ Ã ¹Ã ºÃ ®Ã  Name and address of cold store Nom et adresse de l'entrepÃ ´t frigorifique Denominazione e indirizzo del magazzino frigorifero Naam en adres van het koelhuis Nome e endereÃ §o do armazÃ ©m frigorÃ ­fico Cantidad que debe entregarse Den mÃ ¦ngde, der skal leveres Liefermenge Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ Ã ¿Ã  ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã · Quantity to be delivered QuantitÃ ©s Ã livrer QuantitÃ da fornire Te leveren hoeveelheid Quantidade a entregar Capacidad diaria de descarga (a tÃ ­tulo informativo) Daglig lossekapacitet (til information) TÃ ¤gliche EntladekapazitÃ ¤t (zur Information) Ã Ã ¼Ã µÃ Ã ®Ã Ã ¹Ã ± Ã ´Ã Ã ½Ã ±Ã Ã Ã Ã ·Ã Ã ± Ã µÃ ºÃ Ã Ã Ã Ã Ã Ã ·Ã  (Ã Ã ½Ã ´Ã µÃ ¹Ã ºÃ Ã ¹Ã ºÃ ¬) Daily unloading capacity (for information only) CapacitÃ © journaliÃ ¨re de dÃ ©chargement (pour information uniquement) CapacitÃ di scarico giornaliera (a titolo meramente informativo) Loscapaciteit (uitsluitend ter informatie) Capacidade de descarga diÃ ¡ria (unicamente para informaÃ §Ã £o) I (una tonelada / i tons / in Tonnen / Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã  / in tonnes / en tonnes /in tonnellate / in ton / em toneladas) Katowice I a) Chfodnia skladowa Toszek ul . Wilkowicka 2 1 000 40 b) Chlodnia skladowa Dabrowa CÃ ³rnicza ul. Polesie 3 1 500 60 c) Chlodnia skladowa Leszczyny ul. Kopalniana 9a 1 500 60 (') Capacidad semanal. Ugentlig kapacitet. WÃ ¶chentliche KapazitÃ ¤t. Ã Ã ²Ã ´Ã ¿Ã ¼Ã ±Ã ´Ã ¹Ã ±Ã ¯Ã ± Ã ´Ã Ã ½Ã ±Ã Ã Ã Ã ·Ã Ã ±. Weekly capacity. Capacite hebdomadaire. Capacita settimanale. Wekelijkse capaciteit. Capacidade semanal. No L 242/20 Official Journal of the European Communities 18 . 8 . 89 ANNEX IV TAKING-OVER CERTIFICATE I, the undersigned : (surname, first name, business name) acting for 'PHZ ANIMEX' on behalf of the Polish government, hereby certify that the goods listed below, having been delivered under Commission Regulation (EEC) No 2514/89, have been taken over :  Place and date of take-over :  Type of product :  Tonnage, weight taken over (gross) :  Packaging :  Number of quarters : Observations :